Case 1:19-cv-00044-LPS Document 237 Filed 10/15/19 Page 1 of 5 PageID #: 8469



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     )
HYDROCHLORIDE TABLETS)                          ) MDL No. 19-2895 (LPS)
ANTITRUST LITIGATION                            )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       ) C.A. No. 19-44 (LPS)
                                                )
AMGEN INC. and                                  )
TEVA PHARMACEUTICALS USA, INC.,                 )
                                                )
              Defendants.                       )
AMGEN INC.,                                     )
                                                )
              Counterclaim-Plaintiff,           )
                                                )
       v.                                       )
                                                )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Counterclaim-Defendants.          )

                                  NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Amgen Inc.’s Responses and Objections

to Cipla Ltd. and Cipla USA, Inc.’s Third Request for Production of Documents and Things were

caused to be served on October 15, 2019 upon the following in the manner indicated:

Sue L. Robinson, Esquire                                             VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs
Case 1:19-cv-00044-LPS Document 237 Filed 10/15/19 Page 2 of 5 PageID #: 8470



James W. Dabney, Esquire                                VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
Richard M. Koehl, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs

John W. Shaw, Esquire                                   VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Teva Pharmaceuticals USA,
Inc.


Henninger S. Bullock, Esquire                           VIA ELECTRONIC MAIL
Richard A. Spehr, Esquire
Karen W. Lin, Esquire
MAYER BROWN
1221 Avenue of the Americas
New York, NY 10020
(212) 506-2500
Attorneys for Defendant Teva Pharmaceuticals USA,
Inc.




                                            2
Case 1:19-cv-00044-LPS Document 237 Filed 10/15/19 Page 3 of 5 PageID #: 8471



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Brian P. Egan
OF COUNSEL:                               Jack B. Blumenfeld (#1014)
                                          Brian P. Egan (#6227)
M. Sean Royall                            1201 North Market Street
Ashley E. Johnson                         P.O. Box 1347
GIBSON, DUNN & CRUTCHER LLP               Wilmington, DE 19899
2001 Ross Avenue                          (302) 658-9200
Suite 2100                                jblumenfeld@mnat.com
Dallas, TX 75201                          began@mnat.com
(214) 571-2900
                                          Attorneys for Defendant Amgen Inc.
Jeffrey T. Thomas
Adam H. Offenhartz
Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

October 15, 2019




                                      3
Case 1:19-cv-00044-LPS Document 237 Filed 10/15/19 Page 4 of 5 PageID #: 8472



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on October

15, 2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                                VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

James W. Dabney, Esquire                                                VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
Richard M. Koehl, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs

John W. Shaw, Esquire                                                   VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Teva Pharmaceuticals USA,
Inc.
Case 1:19-cv-00044-LPS Document 237 Filed 10/15/19 Page 5 of 5 PageID #: 8473



Henninger S. Bullock, Esquire                                 VIA ELECTRONIC MAIL
Richard A. Spehr, Esquire
Karen W. Lin, Esquire
MAYER BROWN
1221 Avenue of the Americas
New York, NY 10020
(212) 506-2500
Attorneys for Defendant Teva Pharmaceuticals USA,
Inc.



                                         /s/ Brian P. Egan
                                         _______________________________
                                         Brian P. Egan (#6227)




                                                2
